Opinion issued May 2, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01212-CV
____________

SANDRA SNEED AND DETRA SNEED AS NEXT FRIEND OF JORDAN M.
SNEED, A MINOR, KEVIN JACKSON, A MINOR, AND RIKKI WILKINS, A
MINOR, Appellants

V.

THE COUNTY OF FORT BEND AND THE FORT BEND COUNTY SHERIFF'S
DEPARTMENT, Appellees



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 01CV119310



O P I N I O N
	This is an appeal from a November 2, 2001 order granting appellees' plea to
the jurisdiction and directing that appellants take nothing against appellees.  A notice
of appeal was timely filed.  The record was due on January 1, 2002.  The clerk's
record has been filed; the reporter's record has not been filed.  Appellants have not
paid the appellate filing fee of $125.
	On March 7, 2002, the Court issued an order stating that the appeal was subject
to being dismissed at any time because appellants had not paid the filing fee as
ordered by this Court on February 6, 2002.  Appellants have not responded to the
order.  
	Because the filing fee remains unpaid following two orders from this Court, the
appeal is hereby dismissed.
PER CURIAM
Panel consists of Justices Cohen, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.